DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6 JUL 2021 and 18 AUG 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 9 SEP 2021 has been entered. Claims 1-7 and 9-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(a) rejections previously set forth in the Non-Final Office Action mailed 9 JUN 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “selecting, by the loyalty portal service, a second merchant website based at least in part on the second merchant website meeting the partnership parameter from the partnership smart contract” in claim 1, lines 24-26 and claims 9 and 16, corresponding lines, and “transmitting, by the host computing server, the partnership smart contract to the second merchant website based at least in part on the blockchain URL being included in a smart contract request from the second merchant website” in claim 1, lines 33-35 and claims 9 and 16, corresponding lines are not disclosed in the specification. The specification including Paragraph [0100] discloses various selecting of product data, product and/or service, payment method, loyalty points, and payment information and preferences, but none of the paragraphs and the disclosure teaches selecting a specific second merchant website based on the partnership parameter from the smart contract and transmitting the selected second merchant website. Claims 2-7, 10-15, and 17-21 are rejected due to their dependency from claim 1, 9, or 16.
Appropriate correction/clarification is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be 
Under the Step 1, Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 9-15 are drawn to a loyalty point network which is within the four statutory categories (i.e. a machine). Claims 16-21 are drawn to an article of manufacturing which is within the four statutory categories (i.e., a manufacture).

With respect to claims 1, 9, and 16:
Claims 1, 9, and 16 are drawn to an abstract idea without significantly more. The claims recite receiving a request to create a partnership smart contract from a first merchant website by a loyalty point network, propagating a contract request to consensus participant devices, transmitting a write confirmation to the first merchant website, receiving a participant notification request from the first merchant website, selecting a second merchant website based on the second merchant website meeting the partnership parameter from the partnership smart contract, transmitting a partnership notification comprising a blockchain URL to the second merchant website, transmitting the partnership smart contract to the second merchant website based on the blockchain URL being included in a smart contract request from the second merchant website, and executing the partnership smart contract to validate that a first transaction meets the purchase requirement 
Under the Step 2A Prong One, the limitations of receiving a request to create a partnership contract from a first merchant by a loyalty point network, propagating a contract request to consensus participant devices, transmitting a write confirmation to the first merchant, receiving a participant notification request from the first merchant, selecting a second merchant based on the second merchant meeting the partnership parameter from the partnership contract, transmitting a partnership notification to the second merchant, transmitting the partnership contract to the second merchant, and executing the partnership contract to validate that a first transaction meets the purchase requirement parameter and authorize the reward parameter to be stored for a loyal loyalty account, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “host computing server”, “website”, “smart 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – host computing server, website, smart contract, blockchain API, blockchain network, blockchain URL, computing device, tangible, non-transitory memory, and non-transitory, tangible computer readable storage medium. The host computing server, website, smart contract, blockchain API, blockchain network, blockchain URL, computing device, tangible, non-transitory memory, and non-transitory, tangible computer readable storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The host computing server and the loyalty portal service communicate with the consensus participants and the merchants over the blockchain network using the blockchain URL, but the additional elements exchange data or information as people do, which is surely at a high-level of generality, such that the host, merchants, and consensus participants can interact with one another even without the technical elements or 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot 
With respect to claims 2-7, 10-15, and 17-21:
Dependent claims 2-7, 10-15, and 17-21 include additional limitations, for example, receiving a request for an active partnership smart contract by the host computing server, retrieving the active partnership contract, returning the active partnership contract to a respective merchant website, receiving a partnership enrollment request for a respective merchant website, propagating the partnership enrollment request to the consensus participant devices, propagating first or second transaction record write to the consensus participant devices, determining the first and second transactions complete the purchase requirement parameter and the reward parameter, and adjusting a loyalty account balance, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2018/0025442 A1; already of record in IDS; hereinafter Isaacson) in view of Ortiz et al. (US 2019/0073666 A1; hereinafter Ortiz), and in further view of Tran et al. (US 2017/0232300 A1; already of record in IDS; hereinafter Tran).
With respect to claims 1, 9, and 16:
	Isaacson teaches A method, comprising: (See at least Isaacson: Abstract)
A loyalty point network, comprising: (See at least Isaacson: paragraph(s) [0131])
a computing device; and (See at least Isaacson: paragraph(s) [0086])
a tangible, non-transitory memory configured to communicate with the computing device, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the computing device, cause the computing device to at least: (See at least Isaacson: paragraph(s) [0086], [0088] & [0189])
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computing device, cause the computing device to at least: (See at least Isaacson: paragraph(s) [0086], [0088] & [0189])
receiving, by a loyalty point network that comprises a host computing server and [a loyalty portal service], from a first merchant website a request to create a [partnership] smart contract, wherein the request comprises a purchase requirement parameter and a reward parameter, the host computing server providing an application programming interface (API) for a blockchain network; (By disclosing, the user can also request a smart contract as part of the API payment interface. The API provides a consistent experience across payment methods, systems, platforms and merchants. Typical web based APIs have defined interfaces between the site and a web service. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication). In addition, it is an established API for communicating between a site, such as a merchant site, and the browser. The implementation of the smart contract could be based on the user confirming the smart contract use, or could be based on a requirement by one or both of the parties to the transaction that they require the smart contract. All balances and adjustments at the conclusion of the purchase could be implemented in any fashion, including through submission to a smart contract. Special rates, discounts, incentives, etc. could be provided through credits to the user's altcoins wallet which are completed or finalized at the conclusion of a sale. Such credits could also automatically be made throughout the process. See at least Isaacson: paragraph(s) [0073], [0119], [0122], [0231], [0241], [0269]-[0270], [0287], [0290], & [0131])
propagating, by the host computing server, a contract request to consensus participant devices for writing to the blockchain network, wherein the blockchain network comprises a plurality of computing devices that maintain a distributed ledger over a peer-to-peer network, wherein the contract request comprises the [partnership] smart contract, and the [partnership] smart contract comprises the purchase requirement parameter and the reward parameter; (By disclosing, as stated above, and further blockchains are secure by design and an example of a distributed computing system with high byzantine fault tolerance. Decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication) or as an option (purchase requirement or reward parameter) selected by the user, which data is stored in the browser. In addition, a proof of work algorithm is run on the peer-to-peer network to verify each transaction. The steps to run the network include, new transactions are broadcast all nodes, each node collects new transactions into a block, each node works on finding a difficult proof of work for its block, and when a node finds a 
transmitting, by the host computing server, a write confirmation to the first merchant website, wherein the write confirmation indicates that the contract request was stored in the blockchain network; (By disclosing, any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology. Thus, any communication between a buyer and a seller or products could be implemented through a contract on a blockchain and payment could be submitted through user addresses according to blockchain technology. For example, a smart contract programmed and implemented on a blockchain could receive and implement items in the transactions. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication) (write confirmation) or as an option selected by the user. In addition, a patent owner could mine PatCoins merely by submitting a patent into the system. Evaluators could review the material and provide their input on the strength of the case. Once the original evaluation is complete and a cost established in the smart contract, participants in the industry to be notified of the case and have opportunities to help fund the purchase of the patent. The participants can join the case, being included in the blockchain network. See at least Isaacson: paragraph(s) [0119], [0223] & [0309])
receiving, by the loyalty portal service, a participant notification request from the first merchant website, wherein the participant notification request comprises a partnership parameter of the partnership smart contract; (By disclosing, once the original evaluation is complete and a cost established in the smart contract, participants in the industry to be notified of the case and have opportunities to help fund the purchase of the patent. As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed (partnership parameter), abandoned, and so forth. Therefore, the smart contract can handle the participants who contributed to the case, including selection and notification. See at least Isaacson: paragraph(s) [0309])
selecting, by the loyalty portal service, a second merchant website based at least in part on the second merchant website meeting the partnership parameter from the partnership smart contract; (By disclosing, once the original evaluation is complete and a cost established in the smart contract, participants in the industry to be notified of the case and have opportunities to help fund the purchase of the patent. As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed (merchant website meeting the partnership parameter from the partnership smart contract), abandoned, and so forth. Therefore, the smart contract can handle the participants who contributed to the case, including selection and notification. In addition, assume the patent is issued, which has a general applicability and is considered essential for a transaction that is widely used across multiple websites or browsers or vehicles, and so forth. See at least Isaacson: paragraph(s) [0309] & [0292])
transmitting, by the loyalty portal service a partnership notification to the second merchant website, wherein the partnership notification comprises a blockchain uniform resource locator (URL) for locating the partnership smart contract in the blockchain network; (By disclosing, as stated above and further interact with the browser payment request API interface with additional options for even creating the smart contract or selecting terms of the smart contract. The API could also negotiate which smart contract to use based on the product, availability of delivery tracking services, verification services, and so forth. Therefore, the browser payment request API interface (including the blockchain uniform resource locator) is used to interact with the smart contract. See at least Isaacson: paragraph(s) [0042], [0076], [0292]-[0293], [0308]-[0309], [0262], [0285] & [0252]; Fig. 23. See also Ortiz: paragraph(s) [0275])
transmitting, by the host computing server, the partnership smart contract to the second merchant website based at least in part on the blockchain URL being included in a smart contract request from the second merchant website; and... (By disclosing, both the buyer and the seller would need to agree to such an approach at which point the details of the transaction could be accessed either via the browser or via another API (blockchain URL), which can receive the same basic kind of data that is communicated to the browser payment request API so as to implement the contract on a smart contract and the Blockchain. See at least Isaacson: paragraph(s) [0263])
However, Isaacson does not teach ...loyalty portal service, ...partnership smart contract, and ...executing, by the host computing server, the partnership smart contract to validate that a first transaction meets the purchase requirement parameter, the first transaction being received from the second merchant website, wherein the execution of the partnership smart contract authorizes the reward parameter to be stored for a loyalty account in the blockchain network. 
Ortiz, directed to methods and systems for digital reward processing and thus in the same field of endeavor, further teaches 
...a loyalty point network that comprises a host computing server and a loyalty portal service (By disclosing, a loyalty network is provided that interconnects with a merchant partner portal, financial institution partner portals, mobile wallets, loyalty artificial intelligence models, as well as a network operator portal. In addition, steps 1.0 to 1.25 are illustrated, wherein interactions are depicted between a common client profile 1202, a client profile 1204, a rewards integration layer loyalty onboarding service 1210, a loyalty profile 1212, and a rewards account 1214. See at least Ortiz: paragraph(s) [0270], [0196], [0198], [0208] & [0247])
...partnership smart contract. (By disclosing, a set of design choices and principles have been defined to address the key goals for: simplified partner integration; reduced reconciliation; immutable transaction data, while leveraging Blockchain infrastructure. In addition, a merchant blockchain connector is provided that includes an event listener and an application programming interface (API), which interoperates with a blockchain ledger housing an exchange smart contract, a registration smart contract across distributed ledgers stored on and propagated across one or more blockchain computing nodes. The blockchain is configured for interoperability with one or more merchant loyalty applications. See at least Ortiz: paragraph(s) [0270], [0274]-[0275], [0267] & [0122]; Table 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for managing cryptocurrency payments via the payment request API teachings of Isaacson to incorporate the methods and systems for digital reward processing teachings of Ortiz for the benefit of systems and methods for digital reward processing are provided utilizing 
Tran, directed to Internet of Thing (IoT) device and thus in the same field of endeavor, further teaches 
...executing, by the host computing server, the partnership smart contract to validate that a first transaction meets the purchase requirement parameter, the first transaction being received from the second merchant website, wherein the execution of the partnership smart contract authorizes the reward parameter to be stored for a loyalty account in the blockchain network. (By disclosing, a smart contract would trigger a reward payment (or loss) when goals are met near real-time to the patient's public bitcoin address which in turn can be tendered at local participating outlets equipped with point-of-contact devices including community centers, supermarkets and apartment complexes to pay bills, purchase healthy foods and meet rent obligations. See at least Tran: paragraph(s) [0287], [0326], [0122], [0147], [0279], [0778] & [0781]. See also at least Isaacson: paragraph(s) [0119], [0289], [0303], [0305], [0307] & [0309]. The implementation of the smart contract could be based on the user confirming the smart contract use, or could be based on a requirement (purchase requirement parameter or reward parameter) by one or both of the parties to the transaction that they require the smart contract.)

Examiner’s Note: 
(1)  The limitations “for writing to the blockchain network” in claim 1, line 11; claim 9, lines 12-13; and claim 16, lines 10-11 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2 and 10:
	Isaacson, Tran, and Ortiz teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
Isaacson further teaches further comprising: 
receiving, by the host computing server, a respective request for an active partnership smart contract, wherein the respective request comprises loyalty partner data; (By disclosing managing a user account of on-line purchases, such as is offered by amazon.com, but expanded to correlate purchases across multiple different venues such as google.com, facebook.com, amazon.com, and so forth. A purchase management engine receives the various pieces of data (loyalty partner data) and correlates the data into a single user account that spans multiple purchasing platforms. See at least Isaacson: paragraph(s) [0040] & [0120]) 
retrieving, by the host computing server, the active partnership smart contract by comparing at least one of the purchase requirement parameter or the reward parameter of the active partnership smart contract with the loyalty partner data; and (By disclosing, as stated above with respect to claim 1 and further payment data stored in say Google Play, or with an email address or YouTube, or at Amazon, could be accessed and provided quickly and easily such that the user does not have to manually enter the data to make a purchase. See at least Isaacson: paragraph(s) [0113], [0150], [0119], [0231] & [0241])
returning, by the host computing server, the active partnership smart contract to a respective one of a plurality of merchant websites. (By disclosing, with payment data (one or more of account data, delivery data, dates, delivery options, preferences, etc.) communicated through the API to the merchant 
With respect to claims 3 and 11:
	Isaacson, Tran, and Ortiz teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
Isaacson further teaches further comprising: 
receiving, by the host computing server, a partnership enrollment request for a respective one of a plurality of merchant websites, wherein the partnership enrollment request comprises loyalty partner data and a partnership smart contract identifier; and (By disclosing, when the user registers a cryptocurrency wallet with their browser such that it can communicate with the browser payment request API, graphical data can be presented such that the standard interface can be integrated with the browser payment request API user interface. See at least Isaacson: paragraph(s) [0129], [0136] & [0253])
propagating, by the host computing server, the partnership enrollment request to the consensus participant devices for writing to the blockchain network, wherein in response to receiving the partnership enrollment request the consensus participant devices achieve consensus on the partnership enrollment request. (By disclosing, as stated above with respect to claim 1, and further establishing an ICO in which individuals 
With respect to claims 4, 12, and 17:
	Isaacson, Tran, and Ortiz teach the method of claim 1, the loyalty point network of claim 9, and the article of claim 16, as stated above. 
Isaacson further teaches further comprising: 
propagating, by the host computing server, a first transaction record write to the consensus participant devices for writing to the blockchain network based at least in part on the execution of the partnership smart contract for the first transaction, wherein in response to receiving the first transaction record write the consensus participant devices achieve consensus on the first transaction record write. (As stated above with respect to claims 1 and 3, see at least Isaacson: paragraph(s) [0243], [0307] & [0309])
With respect to claims 5, 13, and 18:
	Isaacson, Tran, and Ortiz teach the method of claim 4, the loyalty point network of claim 12, and the article of claim 17, as stated above. 
Isaacson further teaches further comprising: 
executing, by the host computing server, the partnership smart contract in response to being invoked by a third merchant website, wherein the third merchant website invokes the host computing server in response to completing a second transaction, and wherein in response to being executed the partnership smart contract records the second transaction; and (By disclosing, if the user contacts the merchant and request a chargeback or a refund, the same smart contract can be programmed to handle such refunds and confirm information in order to reduce or limit fraud. The smart contract could also communicate with a chargeback smart contract to provide all the underlying data about the transaction. See at least Isaacson: paragraph(s) [0289], [0303], [0305], [0307] & [0309])
propagating, by the host computing server, a second transaction record write to the consensus participant devices for writing to the blockchain network, wherein in response to receiving the second transaction record write the consensus participant devices achieve consensus on the second transaction record write. (As stated above with respect to claims 1 and 3-4, see at least Isaacson: paragraph(s) [0243], [0307] & [0309])
With respect to claims 6, 14, and 19:
	Isaacson, Tran, and Ortiz teach the method of claim 5, the loyalty point network of claim 13, and the article of claim 18, as stated above. 
wherein in response to being executed the partnership smart contract determines that the first transaction and the second transaction complete the purchase requirement parameter of the partnership smart contract. (By disclosing, this document could be submitted to the smart contract with a confirmation from the law firm that the patent is indeed abandoned. Other reputable attorneys could also be engaged such that a consensus is input to the contract that the patent is in fact abandoned. Any one or more of these steps could be automated between the smart contract and the patent office. See at least Isaacson: paragraph(s) [0312] & [0314])
With respect to claims 7, 15, and 20:
	Isaacson, Tran, and Ortiz teach the method of claim 6, the loyalty point network of claim 14, and the article of claim 19, as stated above. 
Tran, in the same field of endeavor, further teaches wherein in response to a purchase reward of the partnership smart contract being a loyalty point payout the partnership smart contract instructs the host computing server to adjust a loyalty account balance of a customer based on the loyalty point payout. (By disclosing, in a periodic basis, based on the smart contract, identifying at least one member who is eligible to receive an award, and distributing the award to that member 
With respect to claim 21:
	Isaacson, Tran, and Ortiz teach the article of claim 16, as stated above.  
Isaacson further teaches where a plurality of merchant websites are identified based at least in on part a merchant characteristic associated with the plurality of merchant websites corresponding to the partnership parameter for the partnership smart contract. (By disclosing, the merchant site, at the appropriate state in which the user may make a purchase, can submit a request through the API for payment data which can be provided as stored by the browser or agent for simplifying the purchasing process. The data can also be provided from the browser to the merchant site via a tokenized process to protect payment account information. The interface the user views can be a combination of merchant information (picture of the product, reviews, other date) (merchant characteristic). See at least Isaacson: paragraph(s) [0152])

Response to Arguments
Applicant's arguments filed 9 SEP 2021 have been fully considered but they are not persuasive.

In response to applicant’s argument that Isaacson fails to show or suggest that the "API interface" of Isaacson is transmitted to a "second merchant website," as recited in claim 1, it is noted that Isaacson teaches that the users could even interact with the browser payment request API interface with additional options for even creating the smart contract or selecting terms of the smart contract. Isaacson further teaches that both the buyer and the seller agree with each other and  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al. (US 11025433 B1) teaches Secure Ledger Assurance Tokenization, including that the first block identifier of the first blockchain is a URL that identifies a block on an auxiliary or distributed system, a set of URL(s) is included, pointing to the block(s) that caused the negative findings and including a description of each block's issue, and one or more URL pointers to various blocks provide globally unique identifiers that disambiguate which blockchain a particular block identifier is associated with.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685             

/JAY HUANG/Primary Examiner, Art Unit 3685